Case 4:19-cv-00226- DdGlinehit 454 > Files OH 05/18/20 TXSD Page 1 of 19

SOUCTHEZ PISTRICT TEXAS

Houston) DIWIG1ON

Dwisny eussetl, ef al.

H-\¢-22¢ Nb Batey Cat cte

Wi
Hawes Cova! ty , TEXAS ; etal.

JASON CALLICOTIES UN SWORA -bECA24A TION —

 

Ly zasow (ly Callitor Te sew # ardeiI7T0, being peeseastly fescarcerated

wwe the Harris Co vasty tatl at Mevs tal TEXAS , ote hecehy

dec loca tive ts tev ace fep-ect a5 x42 all fachs  pef

 

A Mega BOs Contfarnved fheren fg

Te tn) wee (3 yrsou Coley Chllitor7e rved Ek pr7_ 4 3 yeas" led. Ras
Septimbhel 14, 201% dh le te Cha mbes C2 :pbtY Zetl per Cham bas

Causdty, Teas, foe a chacge 2 WaelbE7jZ0d Ue OF G@ merce
vehicle (aatamnv) Zo tars reg StC LOA. foe LF SOG rebbery

Ca GP Ln [lets Cost, TEXANS Bex L Ady Dowd LHS set
a St 68K, EES othond Bar ¥ Ceix Le Seton

TL. bn. DetemG 5 Doge LF uns F a5 cab ten Cham boos County.
me ALELL is. Cathy Fed atfc5e the Um Leg? (235 ALS AUISEA «

Mac’ fe gf SLL GALL OM LM tae 11S County ow lécéenm ber J, Zols
2% LUA GE

Lin O6AEl Azo yliy bail Low 5 ceteed. Ly L148
MOVE bee

LEST GAAe Sever Bed CeCmaINCA (n beet Leh Ll
I], 2e} 1G at ahrch Aire oy bal tres Bch t# Zo LJ Se
by The thonuunlble ~flewel. [2 FaneS af £6S,00O+ ZF Gar tu Ge?

 

 

£S0085-01-07 to )) ,
EXhibiT Fo ps Jet 4
 

Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 2 of 19

 

TH. (40aal fall hearin aw pay’ T2020, fiscSicac!T- 4 an Zener
Meottinl fe fiestas boast clve fo Covih-/9 facts 2a ,

Ay bal was peleced tren fb SO fe B2O,C0CC

lar the fobbery Chew ige ariel Lf ak FT 002 [Wi G

Lape a hog 2 ted Cec 2 baw?» Decenal brnil
LLL Lilia by: Pte pistol a Peon ey Leet etéafect by

tle judge al thargh Zz Lesthrecet tbo Sle facd Ya L-

zr “heue DAT “Lyer of Sep6e Aud A yaar Petes lors
Codittens tehith pr fee pe veluclle fo CVIDSF «

 

Bo. ow Ape 26, 2e2a TF FALAA, Are BOLE tips ter Gg Feb Qoirg
Of ory netecal pecatds trom Mattie Corut) Ten l so that
Zo few Show Ske Ghepe MEACCaL Com Ar titrs to be
(2 Derrct Covel 04 Horas Conaty Crry®), Py
medial reCoeAS hese earl yeL fitted LAK 2 fo avd as
weh Lizel Bo Toes recélises fo Win Shed 2 otter trem
cbeowte [yer Aecse. She HA hk, cKO, Fp thar (EZ acy

ZL Sete LOL gen fVEO ASB SE SKE te Ll Cobh LACS 2
fie eeacceel Lect LE LE Clase Lp, Z hae Le fen af (Oo I

 
   

SCE Gtk 28, 2OLOE pod Lay have Yet Abe, gett CN.
Lnverslule, Lhe Com cred, posts ve Cages has egoheclich Arce,
AtalsS of PUR GSEOE poco. cases tith, ar Leng fu

au(b-l6 pelated Aeattse At PAs rate (f- [3 wet a walt
4A "re I) Orta ct (Fe ACO bul "hen Lith
Lay préct Cal Kencdebh ins. {£2 LK Ly. A exeel ot Aiea SL

ac besa tl rabios is high

 

ES0085-01-07

ENA: bt aaa p05. 2% ¥
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 3 of 19

 

Clie whee. TheSbC tx poet _pevotried Laiwres aa HX Lhe

‘See Menges

 

Byrd at tire. Texas gx # i O2O

 

/
a TPS Y Allicerre A MIMO
(249 BA Kee SH

Hee DTEAL, Tt 45_

Q2CC2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£S0085-01-07

Cxhibif Fo ps werd
Case 4:19-cv-00226 Document 154>Fieth on @51nal20 ir TXSP- Page ‘lS pe

SCOTHERM DISTT TEXAS
/fovszen LIVIS) ord May 14 209

 

 

Pail Eracay
thc'gh F LeSSE 4, efealh Cok fay
vw Civil tttionws po, W-NII~ 22 &

FIGLIANS. (CortL, ZPxXaS, Fal

 

TAsow Callrrarzes (Evite Fe whit 0 lABEAS. Congas

Pita Arsd- to TVILE De USL. SECTIOW 224]

 

Zz. The ae tLe ene IS Aer tal_the LeSPAS OF Le serie) T
EA Syea [295 S hecvt#l ed bats Cub, Texas fll. awd
ba S200co surety burt aut $5000 suety
bowed 0 CL wet pf Vv Resportbenlf Tine & Hazel Be ToC S

fLeildhing over tle "1 G™ gyicral LisrercT Cry)
Of Harcry ct LT EKA Ss

 

Wo Le fh 4Ame 5 Leng. MLZ CA ch tALAH nal Lights.
fe Wk WCeS5, Spal 2 ctACCPL OA hrcA Flo 4 Gh f xo
ficflele < Aehiwse._ p> the Com meal a llega K US aga LOLS
Am,

LY pan — Wt HESS. (bel: Laatt Troi Ferece )

Jil. Mesprisatcleett Sheet ©A Cueva lec arf fhe p2s7 KK
ALS actor etebiats wd at fe lno fale CLEC CAVE
fee toe MCG FL CS. ba AG a AP tLe SA ced of
COV LD= 1G I! The Hew 01S. CocnTV Ja ‘fs Fri fl apees  2ee wef
Leen fy fea tact | LACCPIVE. C6 jain, (tte Cel5a~
Secq/ ALS Te 1G at alle LAVOESHG AL tw hy awe tre /
PhorA fiat ky wll pov ft Liber prove le Fate CS
ace wef _ be ag PLE ETM ee Me a
te accacrtace with Creer Fee Disecce Curhe!

ES0085-01-07
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 5 of 19

 

, /f
Aidan (. Tkect AR Bsc En 4 ZVCS [pv fla C2, Left tLe y Cr’.

only wtte ctrVve pi there Mave, The Sc hom CS Me Stat ef
by C00 ace per Berg Fs lioweA pb Le ols bees Ze
See ttl ily “Cobecting" Loch Glee lea tLDS wg" aoe net
Being jcackicecd A all pw celafrod 2 tle COC |
Abin, ten Cot these werls Cohiba ancl 6 weciatrinsing
Mew CE, re Of beg 7) OA ptibhackerin| Sea CS
band Saat 2K for yes MWC. Thorpe  G-€ we diss VES”
OC hancd — ley try pach Wes event le ble for beak AY 0G
as ee
for fe Ao bape hese lee Sheth A Clean NG or
LHC GS LF por Se LG AL CCA faut STAC 1S Alo
Lemme ca tiow fo fle [rie LS as Z JUG
MME VE Wu eascves Fhafl Wwe (ear file nro Commatiahrdil
a bat” tLe Jey lT2ra 5. Cf Cevl TF, Passple [fA :
tach) 1 ny rredical Catto wh(th pre le Shen. vat le Lie
& Cot A AG Ge per Lee py soem of Cv Se flCLa feof
Lie kpc fliiry tee dhose whe cre aol rivera BE.
debetoiner pas Be vere vate 1G Cece $e OS bce £
Livel seese arnt pb ye FES / C1 #
[Ur 0 —EGupl Of feRTUN TY
Mo AA 4Amxec ts hers Lol Debt el? Jo 2 See Ly
oe ae f2e Cee GU, st LOCO LLM. Ls onl f
atlalnéc|( obve A hs Lack nl Ain te fILS TZ
Co Oren Mone ¥ he L. LT ¢ has hac Gas emerge
Lal fraactaas Le (EG zt wy Ls fnestial kelirre abe bY
bw OVULI LG o hel hesaw. Cl Llazel fp. exes
LEI SEA 72) Gli alace | boned, Lee gael hes
ate Cre A. # educa MS thet CG f-eCotoA

ES0085-01-07

 

 
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD_ Page 6 of 19

 

tien Vl Coewty Tiel pee _eeeder. tte Show that ke
Kis  fhose Came FT oS, Let Sls s Cotrtl bine thus.
4x0 vekhiseA Lal L with Pte LegGlOE ZL Ler
Spb QP AMI Ea Lee bi Pe ont Ly Lf0_ Se fre!
Lm peal BLLCG a P15. AS L10S L Ary,
Z ad fanreal [11 U7 pmendl Lakf Pe Leb eoZe
KZ. fA aK (2. fice &S we 4M Seerinal allege L2 oS
Lyn [0/5 dome See tttathe cl CAC Bobet tg.
fre Se SLES tor pe. a@Ptco opr tn. Os er bib. ba!
Mert Cty Shop t£PS otlhte ClLesect &ll [pmafle
GLCCSS. fe Tbe Jal S dice Lh cacy cn MEA 25
2C20 £5 Gg nee nsenke' cms MeesTce Lr LES 2OASEP
fe Co Vinh, feLbinec bere pompurtert EL Very
watttial bret pw The lew A hee badly Leer
terctigee, vidlde serve Wate ZY Ole bone 55 IH Ants,
LLC. J hich Ae Czas Cel ‘pew er (Shee far pb SC
rd He [ew [ebcac f aaah CLS AG [iw Libcecy Ler fMctOE Fa
7
Dtchina clic wets 2ecess ts tho lowe Ihary fe
petal InsKS Such GS. Lega L Leseactlh, Qu
eg (atiens et Legal flan label re fle lede-se_of?
‘Lhe Alita te AS ae bin, Lethe p(s heovsecd
fy 2 crowded, Ciwepe, Aas ACl#A uth 25-  of2e/—
fecfile tut Ths 8 GSC irre [epects a7 eZ Le Lt
sbee ls Ly fo fo Cpe A Ao Cx Se

 

WL Le LIFT RICO has Cthovs Ke LM BA SLL VE
(sex?) RZ AICS the £26 6rA Te proess x£& pte
Law Lh wary Bret - feet pare FLL © 7 C4 SL CS

ESO085- 01-07
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD_ Page 7 of 19

 

Le tt cecd Fe CeoviA-lG». See pfached GLICO VEM EL (eth.buBO -
LEC er LTS 32205 £32473 (Nese Lbcacy } Ax acre vAnele :
rect gts 120 ohievinwes 32/72 #32764, #IZBIT, #32524
#e25772, cal 5263 # 330l4, # 33020 (coviei-t4) Are wot

obta jo. ble by Jett te onec at this -iwe. 098 pote TShef
#22473 ss Aw a,32¢6/ (seemed atrnckap, J LX JLGC z4
he the laut Nebtecy There bore Cxhaustéd gvel_ Seved/

of the arievantes 1H Lésatol hp Covld-!§ are fifa lS.
bhth wee ACdmefA n~ Lunatic, flere fre erbaud tes
Letitia bras head é 2, L bearing COGLLSA AG

foe E ct! bawth Ave 72 Lis ele ly sols pret rin /

Lad biaes pict Pluk Cotte Lek 2 peticva lly
lat! AsCeEg5C Ceovpet-14) fel hich Res pence T

flazel (3. Tenes petiseo sb areal 2 fle sonal buat.
Lek EF mer bes mu es = Le gle z pcbuwas
relrk cavtic PU piche We25° gl e088 Cote of (Crim cal
Keccetect toh Keg er hen Lr@ze/ 2B. Tenes. Af

ae fearing ts SrkeAe eA 122 A714 26 Dore er
Legac é That. ppAh wer has Hoos fer bere tanh
fe Sihefo-toca Li's ped cca [ LeCatA tice. flarris

Lovaiy Tek pe ccley fe Show his peMlal Coos FAS
x Taughs foo _hes. af tilted a sie re) ECCASEL AVS»

$e Cpu ese fer Silo 6 atic (hed 76 echih pts

D and -.

Llease see bed Herd Vecloatpor GH theo as exha bt" Fi”

Liayek
A. BIS foert (ve Ss wot f- cl pebhery CoC ples
AMeCted fe EFA binze Es, Cemented AG he “7

ES0085-01-07
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 8 of 19

 

BP padice Lhe br D9 Lh S+e LLL YE Lafore LAS
Low t GF = Line Lath place sect; te tw The we)'he

 

 

B:. TAs Coucl Corndletfloo ACel1ng cu She LBA) | Ons

ck tte ILLES. Lerst fut we! LOGhES GS et OT

Ly this feck #7" w LAN LM owminge Het heactinre_!
7 7 7

 

Liter Cbaaks, My jy,
Exclezct 2 Le klegore Uaotis J bento tag
eZ ior Le Leite Lol Lo beacts LR is L Le VOoag
Lac! bo fesse! v. Hevs§ Covert AH AlF-22 6

 

Leh Lewes jt files 1396 Lent a ko ty
Lo GZ? MZ “ae Maa2d Det WL. HeetL),
Bret Cho foals esate pe 2 Atierit Con

CLE Leet, Colon 2 Ce Casta T Liccct Ce a

Le a B JEL SS [Re Le ee TET te

faz’:

 

Lease fle tha in t=19- 220 ancl Ange at bor
LE wa LoL Co on) Few) ) eww bell Ze. LB tie
(1 “ff S AQAEAE Arc’ Kk Corda tag

COVIDAG eng ter An (net Ls Cr
CL peut Chee Ce Apt zyg he ees to

Loew a a, La we Aa

wT
v7. ee ~ a Zeon 5 AP?

 
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 9 of 19

yy

 

Cause No. 159893801010

 

 

The State of Texas
Vv.
CALLICOTTE, JASON COLBY, Defendant SS
BS
Ty
In the 174th District Court —~
Harris County, Texas Sod
=
Faretta Warnings 7"

Waiver of Court Appointed Cou el
Court Findings and Order Allowing Defendant to Proceed Pro Se

The defendant has expressed a desire to represent int /herself. If a defendant properly

asserts his / her right to self-representation, then the r ‘must show that he / she knowingly and
intelligently waived his /her right to counsel after being made aware of the dangers and
disadvantages of self-representation. See Faretta¥. California, 422 U.S. 806, 835 (1975).

The Court informed the defendant that, Awhile he / she may waive the right to counsel and

insist on self-representation, he / she may, (obstruct the orderly procedure in the courts or
interfere with the fair administration of us istice. See Webb v. State, 533 S.W.2d 780, 784 (Tex.
Crim. App. 1976). : “&

The Court inquired as tothe accused's age, background, education, and experience,
including legal experience. . ?

The Court informed the accused of 1) the general nature of the offense charged and the
possible penalties; 2) that there are technical rules of evidence and procedure with which he will be
obligated to comply: 3) that he / she will not be given special consideration because of his / her
lack of legal rain or legal experience; 4) he / she has no right to standby counsel. See
Scarbrough vy. vw ¥ Stare, 777 S.W.2d 83, 88 (Tex. Crim. App. 1989).

ae
NS WAIVER OF RIGHT TO COUNSEL

The Court has advised me of my right to representation by counsel in the charges pending

against me. The Court further advised me that if | were unable to afford counsel, an attorney

would be appointed for me free of charge. Understanding my right to have counsel appointed for

Faretta Order
Page |

AeehbIT ‘A

 
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 10 of 19

INMATE GRIEVANCE BOARD

GRIEVANCE RECEIPT

 

 

TO: INMATE CALLICOTT JASON C

SPN# 1401470 Cell Block: 3E2B010

 

This is your notification, as required by the Texas Commission on Jail Standards

that your grievance was received on 3/30/2020 and filed as grievance # 32245
This grievance is in reference to INMATE SERVICES DIVISION

 

At this time, your grievance is under investigation.

Please do not file any further grievances in reference to
this matter.

 

 

 

 

Grievance Board Member BDSHELTON 3/30/2020

 

\ if
EXHIBIT b

 
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 11 of 19

“et SUBPOENA
TS fa

a
tu

CAUSENO, ope 72 4

 

THE STATE OF TEXAS INTHE ///¢/ _ DISTRICT COURT
vs. COUNTY CRIMINAL COURT
AT LAW NO.
Jrres Coody CALL T Te OF HARRIS COUNTY, TEXAS

 

TO ANY PEACE OFFICER OF HARRIS COUNTY OR OTHER PERSON AUTHORIZED TO SERVE THIS PROCESS IN ACCORDANCE
WITH ART. 24.01(b) C.C.P. - GREETINGS:

Name Of Person Other Than A Peace Officer To Execute Summons:

 

YOU ARE HEREBY COMMANDED TO SUMMON

 

 

tik boty ea NR ST Rh yew, 7 OS
er J F
Yh lf € cf OX Lc ee IG Ss Poe [R4/rh’ S - pie uw \Tu, Teds

 

ta De We Lecce Cr f Caf Jug {26C€ ‘344 LEO ST be AitIY Te YOS
° 7
wpe poe fl Lec nts fee jes CALVO Sy BEINN.

[ HIVAN PCTHIRIZATIAS ATE AD)

 

 

 

 

 

if to be foundyin your County, to be and appear before the above designated court in and for Harris County, on
SE/2ZC at 8:45 a.m., to give evidence in behalf of the State and Defendant in the above styled cause, and there
to remain frofn day to day, and from term to term until discharged by the Court. Disobedience of this subpoena may result in
confinement in the Harris County Jail and a fine.

Loy: WITNESS my official signature on S| \dldcae

pre
Upon receipt contac DEFENSEM@E using MARILYN BURGESS, District Clerk
the information listed below: Harris County, Texas

- fo Spe
NAME: Sacre fe lefevre CfLSS Te

ADDRESS: feed Sage? ST fei Sty Fe
BAR&#:
TELEPHONE NUMBER:
Deputy

FAX NUMBER:
E-MAIL ADDRESS:

 

 

 

 

 
$74 REESE FER EV-00226 Document 154 Filed on 05/18/20 in TXSD Page Az PIED, yer C7 fee

 

[SSI 3K my)
ht CYTE poppe”
Trigg - AEC OU rre (Ect 72Y ~

Hols Coon TV, TEM:
SHERIFF'S RETURN

 

 

Came to hand on the day of 20 and executed by
summoning the within named witness in person, in the County of Harris, at the
dates as herein stated,:

{ | | | Fee For | Fee For |
Date of Service | Name IMiles |Direction | Service| Mileage | Total Fee

 

 

 

 

 

| i
i j
|
| !
| |

|
|
i
\
|

and not executed as to witness

 

{
|
|
i
\

 

the diligence used in finding said witness

being

 

 

and who after due search and diligent inquiry, cannot be found in Harris County, Texas.

Sheriff of Harris County, Texas

By , Deputy

 

2 Xbilyt hh Po: 3044

2 of 2
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 13 of 19

pT TIT TS

 

 

Cause No. /4c & 7AY
The State of Texas
v.
pr sew Cotuy Catt enn
a/k/a

 

 

In the |: !*’ District Court of Harris, County Texas

 

APPLICATION FOR SUBPOENA

The defendant makes this application for issuance of subpoena to the
person(s) listed below. The testimony of this / these person(s) is believed to be
material to the defense in the case on trial.

 

 

~ Q . . os os ae 2 7 a’ ste n we ae total ai eon om “ a “f _¥ 4 : ) 7 Ca.
SMOUEFE Ed Cove les DBeS Phe be Pe sey Ny 7 Jee %
Se ys Lyte : ~ —~ he thee ft Yen am
tr Dé I ebecc-4 AeA AIC Woe ep Oe A ee Pie?

 

tio mtef al Bece Ay FS Be COMMIT Fo HLOIVIS LO

( HIPAA ALTHoRI2 ATION ATTAC HEz))

 

 

Return on ¥/2 obo at 8:45 a.m.

 

 

 

 

fk Se
Contact the DEFENSE attestrey upon receipt using the following information:
Name: cere Soe Pt he FLY a £9
Texas Bar Card #:
Address: (DEO Biwey YT pao site, TERI FEE 2
Telephone #:
Fax #:

 

E-mail address:

 

avait O” py. GE¥

CADocuments and SettingsWeininsn\My Documents\Forms\ApplicationSubpoena.doc lof] 1106,
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 14 of 19

HIPAA AUTHORIZATION

STATEMENT OF INTENT
oe MAMET.

Les (MOOT (Name). understand that the Health Insurance Portability and
Accountability Act (‘HIPAA") limits who can see my protected medical information. I intend for any
agent named in this release to be treated as I would be treated with respect to my rights regarding the use
and disclosure of my individually identifiable health information and other medical records. This release
applies to any information governed by the Health Insurance Portability and Accountability Act of 1996
("HIPAA"), 42 U.S.C. 1320d and 45 C.F.R. 160-164. Lam executing this authorization because there may
be certain healthcare information that is necessary for my medical providers to share with my agent under
my healthcare power of attorney or with my partner if 1 am incapacitated.

 

AUTHORIZATION

LEMS a
| ce a (Name), authorize the disclosure of any information
governed by HIPAA to be provided to the authorized person identified below:

Name: “2c? Ko 41a AL? . / . — Me LY >
Address: AS, 6 Cteyye) eer HM ISO v¥ Jere : Lateran m
Telephone: s' €67 Ji /2_ ‘ 777 355 oe y wo x -
: Cyr YT oon
Accordingly, 1 hereby authorize any physician, health-care professional, dentist, health plan, hospital,
clinic, laboratory, pharmacy or other covered health-care provider, any insurance company, any medical
information bureau, or other health-care clearinghouse that has provided treatment or services to me, or
that has paid for or is seeking payment from me for such services, to give, disclose and release to the
above-referenced authorized person without restriction, all of my individually identifiable health
information and medical records regarding any past, present, or future medical or mental health condition

of any kind, including all information relating to the diagnosis and treatment of extremely personal/highly
sensitive conditions including but not limited to HIV/AIDS, sexually transmitted diseases, mental illness,

or substance abuse.

The authority given to the authorized person shall supersede any prior agreement that | may have made
with my healthcare providers to restrict access to or disclosure of my individually identifiable health
information. | understand that the individually identifiable health information and other medical records
given, disclosed, or released to the person named above may be subject to redisclosure and may no longer
be fully protected by HIPAA. The authority given herein expires only if | revoke this HIPAA Release in
writing and deliver it to my healthcare provider. There are no exceptions to my right to revoke this
HIPAA Release. This authorization is not affected by my subsequent incapacity or disability.

 

 

Signature

“

- wel tA ‘Lf~
Printed Name: f/f oe Lsllic. rrr , CPL ISR

 

4, a . L a a)
Date Signed

 

Witnessed by:

 
 

Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 15 of 19

INMATE GRIEVANCE BOARD

GRIEVANCE RECEIPT

 

TO: INMATE CALLICOTT JASON C

SPN# 1401470 Cell Block: 3E2B010

 

This is your notification, as required by the Texas Commission on Jail Standards

that your grievance was received on 4/7/2020 and filed as grievance # 32473
This grievance is in reference to ADMIN SERVICES DIVISION

 

At this time, your grievance is under investigation.

Please do not file any further grievances in reference to
this matter.

 

 

 

 

Grievance Board Member KPWHITE 4/7/2020

 

 

(Shs

a
NNN

KXHIG/T 0"
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in TXSD Page 16 of 19

IS T8738
Cause No. 10Gb 72 Y

The State of Texas
v.

 

JAseny Coley CallicoT Te
a/k/a

 

 

n
Inthe (74 District Court of Harris, County Texas

 

APPLICATION FOR SUBPOENA
The defendant makes this application for issuance of subpoena to the

person(s) fisted below. The testimony of this / these person(s) is believed to be
material to the defense in the case on trial.

(Le: LAXMAN Stawee | (200 Rare $7. Ho
79

MEVMCAL KE C0) Freon Harv ts Cour ry zak
FoR  Tasow CatlilotyT Sha _# o/4eld 70
SPEC ie (CA l C ¥ 4Eé loses S$ pe re be Te eg to Ele 26 A his C

pncl High Blom fee ssur€

Return on at 8:45 a.m.

 

Contact the DEFENSE attorney upon receipt using the following information:

 

 

 

 

Name: Jason CaCl! Cort # ayorg7o -

Texas Bar Card #: a .
Address: Reo RAKE, 2 st Ho s7oew TX 2 vIoe
Telephone #: 7 - .

Fax #:

 

E-mail address:

 

neeibit 9" pp bob
Case 4:19-cv-00226 Document 154 ea) in TXSD_ Page 17 of 19
AY

 

SUBPOENA
1ST ABGQZS

CAUSE NO. WOWIADN
THE STATE OF TEXAS IN THE 274 DISTRICT COURT
vs. COUNTY CRIMINAL COURT

AT LAW NO. _

Taser Col @X Callicat TE OF HARRIS COUNTY, TEXAS
TO ANY PEACE OFFICER OF COUNTY OR OTHER PERSON AUTHORIZED TO SERVE THIS PROCESS I?

ACCORDANCE WITH ART. 24.01(b) C.C.P. - GREETINGS:
Name Of Person Other Than A Peace Officer To Execute Summons:
YOU ARE HEREBY COMMANDED TO SUMMON De. Lreman Sun of er
f 200 Bakee S7-

(HuosTow TEKAS

 

 

 

 

> TDoEcTe.
All meta sfecardt’ Foc Wesen Callitatf Jan #
PILHOrd IO
if to be found in your County, to be and appear before the above designated court in and for Harris County, on at 8:45 a.m., to giv

evidence in behalf of the State and Defendant in the above styled cause. and there to remain from day to day, and from term to term unt
discharged by the Court. Disobedience of this subpoena may result in confinement in the Harris County Jail and a fine.

WITNESS my official signature on dl 19 (292

Upon receipt contact DEFENSF/STATE. using MARILYN BURGESS, District Clerk
the information listed below Harris County, Texas

an - tt y >
NAME: JASQW Cnlli Cott CSYOSYF IL

ADDRESS_L2¢ O 6LE2 ST peysTDd 7X. | Co |
BARS: D7 Ose, boone Mn ue wr AN “

TELEPHONE NUMBER; By.

 

 

 

 

Deputy
FAX NUMBER:
E-MAIL. ADDRESS:

EZ kbibit (p" pa 2263
Case 4:19-cv-00226 Document 154 Filed on 05/18/20 in:EXSD Page 18 of 19

SHERIFF'S RETURN

 

 

 

 

 

 

 

 

 

 

 

 

IS4%43@
CAUSE NO. CASE_NUMBERW wowed
174
THE STATE OF TEXAS IN THE COURF-ID DISTRICT COURT
VS. COUNTY CRIMINAL COURT
ATLAWNO._
Tason Collay Calle core
DEFENDANT NATIE OF HARRIS COUNTY. TEXAS
Came to hand on the day of CAN 20 and executed by
summoning the within named witness in person, in the County of , at the dates a.
herein stated, viz:
i | Fee For | Fee For |
Date of Service | Name ‘Miles {Direction | Service| Mileage | Total Fee
| ne Po
foi | I I
foi ! | Ie
tt ' | | ee ee
i | | | i | i
TOTAL FEE... | |
and not executed as to witness -
the diligence used in finding said witness _ being
and who after due search and diligent inquiry, cannot be found in County, Texas.

Sheriff of County, Texas

By , Jeputy

f! i/

2b cbt {) f7 Bak F

 
" 19 of 19

00226 Document 154 Filed on 05/18/20 in TXSD Pag

fa.

Case 4:19-c

HARRIS COUNTY SHERIF ‘S OFFICE JAIL
Name: Cc co
SPN: Cell:
Street 12.00 A Kez S724 COT
HOUSTON, TEXAS 77002 r)

aramark yr

    
  

  

we: ~ weer og

eet tee U.S. POSTAGE > PITNEY BOWES

ci ==

  

‘i =—_ Ai a

 

 

AT EAE 7p 77902 0
dgee 2° 77002 $ 001.60
= ,0000368784MAY 14 2020 y

 

U.S. D(STRICT CLERK KR
Souther (577216 7 T Ox AS

P-0. Bex G/6/0

 

PPROVE

MAY 08 2019

 

INDIGENT)

 

 

 

LEGAL INDIGE
inmate Services DiNAL,

ustice Command

Criminal J

 

Hove $7" DATS O08

-_—.

2? 2a

s

      
  
